DETAILED ACTION
	Claims 1-14 were rejected in the Office Action mailed 11/23/2021.
Applicant filed a response 04/22/2022, amended claims 1, 3, 5, 6, 10, 13, and 14, canceled claim 8, and added claim 15. 
Claims 1-7 and 9-15 are pending. 
Claims 1-7 and 9-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Satyavolu et al. (US 2016/0297845 A1; also listed in IDS filed 05/24/2021; hereinafter Satyavolu), taken in view of evidence by Byju’s: Is Methanol Soluble in Water (hereinafter Byju’s).

Regarding claim 1, Satyavolu teaches a process for isolating a C5 sugar from a biomass hydrolyzate, wherein the C5 sugar is xylose (Satyavolu, claims 1 and 5; [0040]; [0047]), which comprises an aqueous phase (Satyavolu, [0036]) (i.e., an aqueous solution) comprising,
 providing a biomass hydrolyzate including a C5 sugar, wherein the C5 sugar is xylose and which comprises an aqueous phase (Satyavolu, claims 1 and 5; [0033]; [0036]; [0046]-[0047]) (i.e., providing an aqueous solution comprising xylose);
forming a boronic ester or diester of the C5 sugar (i.e., xylose) comprising adding an amount of alkyl or aryl boronic acid, such as phenyl boronic acid (i.e., a boron compound), to the biomass hydrolyzate to complex the C5 sugar with the alkyl or aryl boronic acid, wherein the resulting complexation yields xylose diester or XDE (i.e., for a boron derivative) (Satyavolu, claims 1, 11, and 12; [0036]; [0056]; [0047]);
wherein to produce a C5-rich hydrolyzate, a mild dilute acid hydrolysis is performed on the hemicellulose rich biomass (Satyavolu, [0033]; [0035]; claim 6), wherein the pH of the resulting hydrolyzate may be further adjusted with additional base or acid (i.e., hydrolyzate without any base added thereto) to raise or lower the pH (Satyavolu, [0035]) (i.e., hydrolyzate without any base added thereto can be used, which would have an acidic pH after the mild dilute acid hydrolysis), and wherein an observation of the complexation of xylose using PBA was that it was effective between a solution pH of 6-7 (Satyavolu, [0056]; Fig. 6) (i.e., combining the boron compound with the aqueous solution at an acidic pH);
isolation of XDE using precipitate filtration, wherein XDE precipitates from the hydrolyzate (Satyavolu, [0048]) (i.e., isolating the boron derivative of the xylose from the aqueous solution as a precipitate);
extracting the boronic ester or diester of the C5 sugar comprising adding an amount of organic solvent to the boronic ester or diester (Satyavolu, claim 13), such as toluene extraction of XDE (Satyavolu, [0048]; [0050]; [0037]-[0038]; [0058]; Figure 4) (i.e., dissolving the boron derivative of the xylose in a solvent); 
precipitating the C5 sugar using a boron capture agent (Satyavolu, claim 1), such as using PG (i.e., propylene glycol) as the XDE decomplexing agent for the precipitation of xylose from the toluene extract (Satyavolu, [0050]), wherein PG is the boron capture agent (Satyavolu, [0038]; [0058]-[0059]), and the crystalline precipitate is readily harvested by filtration (Satyavolu, [0051]; claim 21) (i.e., isolating the xylose from the solvent as a precipitate using a boron capture agent).
As set forth in MPEP 2144.05, in the case where the claimed pH range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claims 2-5, Satyavolu further teaches wherein the C5-rich hydrolyzate (i.e., the aqueous solution) is produced by hydrolysis (Satyavolu, claim 6; [0033]; [0045]) comprising,
subjecting C5-rich biomass to either acid or enzymatic hydrolysis (Satyavolu, [0028]-[0030]; [0033]); 
wherein to produce a C5-rich biomass subjected to hydrolysis, hemicellulose-rich materials and/or hemicellulose-rich agricultural biomasses are provided (Satyavolu, [0030]), 
and wherein exemplary hemicellulose-rich agricultural biomasses that can be used include soy hulls from soy bean processing, rice hulls obtained from rice milling, corn fiber from wet milling or dry milling, bagasse from sugarcane processing, pulp from sugar beets processing, distillers grains (Satyavolu, [0030]; claim 10) and hard wood (Satyavolu, page 4, Table 1; [0043]).

Regarding claims 6 and 7, Satyavolu further teaches wherein PBA was recovered as an approximately 1:1 mixture with PGE (i.e., propylene glycol boronic ester) and the present efforts to hydrolyze PGE generally afforded 30-50% PBA contaminated with PGE (Satyavolu, [0054]), and wherein the recovered PBA contaminated with PGE is used for the process of isolating xylose (Satyavolu, Figures 4-5; [0050], [0053]-[0054]) (i.e., wherein the boron compound is a glycol boronic ester, and wherein the glycol boronic ester is a propylene glycol boronic ester).

Regarding claim 9, Satyavolu further teaches wherein PBA is isolated as a precipitate (Satyavolu, Figure 10) (i.e., a solid boron compound) and wherein other components that may be added to the hydrolyzate along with the PBA include methanol (MeOH) (Satyavolu, [0036]; Figure 4), which is a water soluble or miscible alcohol, as evidenced by Byju’s (i.e., adding an amount of a water-soluble alcohol to the solid boron compound). 

Regarding claim 10, Satyavolu further teaches wherein toluene (i.e., an aromatic solvent) is used to extract XDE (Satyavolu, [0047]-[0048]; [0050]; [0037]-[0038]; Figure 4; Table 4) (i.e., dissolving the boron derivative of the xylose).

Regarding claim 11, the claim further limits the ester solvent, which is an optional embodiment of claim 10 (i.e., the solvent used in dissolving the boron derivative of the C5 sugar is selected from the group consisting of an aromatic solvent, a ketone solvent, an ester solvent, and combinations thereof) and therefore not required. As such, claim 11 is rejected based on identical/substantially identical reasons as claim 10.

Regarding claim 12, Satyavolu further teaches wherein propylene glycol (i.e., a 1,2 propane diol) was used as the XDE decomplexing agent for the precipitation of xylose from the toluene extract (Satyavolu, [0050]), and wherein propylene glycol is a boron capture agent (Satyavolu, [0038]; [0058]-[0059]). 

Regarding claims 13-14, Satyavolu further teaches wherein subsequent to recovery of the xylose, a step was developed for PBA recovery (Satyavolu, [0053]-[0054]), and wherein the PBA was recovered as an approximately 1:1 mixture with PGE (i.e., recovering an amount of propylene glycol boronic ester) (Satyavolu, [0054]).

Regarding claim 15, Satyavolu further teaches wherein suitable amounts of PBA include PBA:C5-sugar (i.e., boron compound:xylose) molar ratios of between 1 and 12, or any sub-range thereof (Satyavolu, [0026]). 
As set forth in MPEP 2144.05, in the case where the claimed boron compound:xylose molar ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Response to Amendment 
In response to the amendments in claims 1, 3, 5, 6, 10, 13, and 14, and in the specification, the previous specification objections, claim objection, and 35 U.S.C. 112(b) rejections are withdrawn from the record. 

In response to the amendments, regarding “wherein the combining of the boron compound with the aqueous solution is performed at an acidic pH” recited in claim 1, it is agreed that the previous 35 U.S.C. 102(a)(1) rejections of Satyavolu et al. (US 2016/0297845 A1; also listed in IDS filed 05/24/2021; hereinafter Satyavolu), taken in view of evidence by Byju’s: Is Methanol Soluble in Water (hereinafter Byju’s), would not meet the present claims. Therefore, the previous 25 U.S.C. 102(a)(1) rejections over Satyavolu in view of evidence by Byju’s are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Satyavolu, taken in view of evidence by Byju’s, as set forth above.

Applicant primarily argues:
“there is no disclosure in the cited Satyavolu reference concerning the combining of the boron compound with the aqueous solution being performed at an acidic pH”
Remarks, p. 8
The examiner respectfully traverses as follows: 
	Contrary to Applicant’s remarks, Satyavolu discloses wherein the complexation of xylose using PBA (i.e., the combining of the boron compound with the aqueous solution) was effective between a solution pH of 6-7 (Satyavolu, [0056]; Fig. 6), which includes pH values less than 7, and thus includes acidic pH values. 
As set forth in MPEP 2144.05, in the case where the claimed pH range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Applicant further argues:
“the combining of the boron compound with the aqueous solution being performed at an acidic pH eliminates the need for pH adjustment and the acidic liquor remaining after isolating the boron derivative of the xylose can be recycled into a further hydrolysis process step. Thus, the presently claimed processes afford improvements in process economics and a reduction in xylose production costs”
Remarks, p. 8-9
The examiner respectfully traverses as follows: 
Applicant has not provided sufficient evidence, i.e., data, to support the position.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732                               

                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732